Name: Council Regulation (EEC) No 3121/82 of 22 November 1982 on the supply of skimmed-milk powder as food aid for the Republic of Tunisia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 11 . 82 Official Journal of the European Communities No L 329/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3121/82 of 22 November 1982 on the supply of skimmed-milk powder as food aid for the Republic of Tunisia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the Community has received, from the Republic of Tunisia, a request for food aid in the form of skimmed-milk powder ; whereas the requirements justify the granting of food aid by the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1 982 food-aid programme ('), and in particular Article 7 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1038/82 of 26 April 1982 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ^) provides for a reserve of 10 990 tonnes of skimmed-milk powder ; whereas a certain amount is still available under this reserve ; Food aid in the form of 1 000 tonnes of skimmed ­ milk powder from the amount still available in the reserve provided for by Regulation (EEC) No 1038/82 shall be allotted to the Republic of Tunisia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1982. For the Council The President U. ELLEMANN-JENSEN (') OJ No L 120, 1 . 5 . 1982, p . 1 . (2) OJ No L 120 , 1 . 5 . 1982, p . 3 .